     Case 2:20-cv-00075-TLN-CKD Document 9 Filed 07/10/20 Page 1 of 2

1    Randal M. Barnum (State Bar No. 111287)
     Jenna R. Avila        (State Bar No. 307639)
2    LAW OFFICES OF RANDAL M. BARNUM
     279 East H Street
3
     Benicia, CA 94510
4    Telephone: (707) 745-3747
     Facsimile:     (707) 745-4580
5    rmblaw@pacbell.net
     jnunes@rmblaw.com
6
     Attorneys for Plaintiff MARK BRYGGMAN
7

8    Heather D. Hearne (State Bar No. 254496)
     THE KULLMAN FIRM
9    4605 Bluebonnet Blvd., Suite A
     Baton Rouge, LA 70809
10   Telephone: (225) 906-4245
     Facsimile: (225) 906-4230
11   hdh@kullmanlaw.com

12   Attorney for Defendant DXC TECHNOLOGY
     COMPANY
13

14
                                  UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16

17

18   MARK BRYGGMAN,                                       CASE NO. 2:20-cv-00075-TLN-CKD

19                   Plaintiff,                           ORDER TO ARBITRATE AND STAY
                                                          COURT PROCEEDINGS
20          v.
21   DXC TECHNOLOGY COMPANY; and Does
     1 through 50, inclusive,
22

23                   Defendant.

24

25

26

27

28


                                                    -1-
     Case 2:20-cv-00075-TLN-CKD Document 9 Filed 07/10/20 Page 2 of 2

1                                                    ORDER

2            Pursuant to the Parties’ stipulation and for good cause appearing, it is hereby ORDERED

3    that:

4            1.   This Action is referred to final and binding arbitration according to the terms of the

5                 Parties’ stipulation.

6
             2.   This Action is stayed pending completion of the arbitration.
7
             3. Within a reasonable time after a final award is granted or settlement is reached, any Party
8
                  shall advise this Court of the outcome of the arbitration proceedings or any settlement.
9

10           4. This Court hereby retains jurisdiction to confirm the arbitration award and enter judgment

11                for the purpose of enforcement.

12

13

14
     DATED: July 10, 2020
15                                                                Troy L. Nunley
                                                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -2-
